Case 9:20-bk-10554-DS      Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59          Desc
                            Main Document    Page 1 of 31




  1   Jennifer C. Kalvestran - CA Bar #242157
      Sean P. O'Brien - AZ Bar #010540
  2   Admitted Pro Hac Vice
      Robert C. Williams – AZ Bar #033213
  3   Admitted Pro Hac Vice
      GUST ROSENFELD, PLC
  4   11900 W. Olympic Boulevard, Suite 800
      Los Angeles, CA 90064
  5   Tel: (310) 620-3083
      Tel: (602) 257-7460
  6   Fax: (602) 254-4878
      E-Mail: jkalvestran@gustlaw.com
  7   E-Mail: spobrien@gustlaw.com
      E-Mail: rwilliams@gustlaw.com
  8   Attorneys for the Arizona Department
      of Economic Security, Division of Developmental Disabilities
  9

 10                        UNITED STATES BANKRUPTCY COURT
 11               CENTRAL DISTRICT OF CALIFORNIA – NORTHERN DIVISION
 12   In re:                                            Lead Case No. 9:20-bk-10554-DS
 13   Community Provider of Enrichment                  Jointly Administered With:
      Services, Inc. d/b/a/ CPES Inc., et al.,          Case No. 9:20-bk-10553-DS
 14                                                     Case No. 9:20-bk-10994-DS
                      Debtors.
 15                                                     Chapter 11
 16   Movant:                                           Hearing:
 17   Arizona Department of Economic Security,          Date: September 24, 2020
      Division of Developmental Disabilities            Time: 2:00 p.m.
 18   (“DES/DDD”).                                      Pace: Via Zoom for Government
                                                              Courtroom 201
 19                                                           United States Bankruptcy Court
      This Filing Applies To:                                 1415 State Street
 20                                                           Santa Barbara, CA 93101
      Community Provider of Enrichment
 21   Services, Inc. d/b/a/ CPES Inc. et al,
      Debtors-In-Possession.
 22

 23    SUPPLEMENTAL BRIEF IN SUPPORT OF ARIZONA DEPARMTNET OF
      ECONOMIC SECURITY, DIVISION OF DEVELOPMENTAL DISABILITIES’:
 24
          (A) MOTION FOR RELIEF FROM THE AUTOMATIC STAY UNDER 11
 25       U.S.C. § 362 (ACTION IN NONBANKRUPTCY FORUM) [DKT. 308]; AND
 26   (B) OBJECTION TO THE DEBTOR’S “ARIZONA SALE MOTION” [DKT. 318]


      3903435.1
                                                   1
Case 9:20-bk-10554-DS            Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59                                    Desc
                                  Main Document    Page 2 of 31




  1                                             TABLE OF CONTENTS
  2   TABLE OF CITATIONS ..................................................................................................4
  3   MEMORANDUM OF POINTS AND AUTHORITIES .................................................7
  4       I.       INTRODUCTION ............................................................................................7
  5
          II.      CPES AZ’S BUSINESS OPERATIONS WOULD NOT BE POSSIBLE
  6                WITHOUT DES/DDD’S QVA SYSTEM AND CPES AZ WAS ALWAYS
                   SUBJECT TO DES/DDD’S DISCRETION ................................................. 10
  7
                   A. The Unique Arizona Medicaid Plan ......................................................... 11
  8
                   B. The DES/DDD QVA Program ................................................................. 13
  9
                   C. How the QVA Program Protects the Developmentally Disabled
 10
                      Members ................................................................................................... 14
 11
                   D. The DES/DDD Process for Placing Eligible Members ........................... 19
 12
                   E. Why Using a Contracted QVA Vendor or Associate Would Not Be
 13                   Appropriate .............................................................................................. 21
 14       III.     DES/DDD SEEKS CONFIRMATION THAT IT IS A VALID EXERCISE
                   OF ITS POLICE AND REGULATORY POWERS TO COMPLETE ITS
 15                STATUTORY AND REGULATORY OVERSIGHT AND
 16                COORDINATION OF ITS MEMBER TRANSITION PLAN ..................... 22

 17       IV.      THE COURT LACKS AUTHORITY TO INTERFERE WITH ARIZONA’S
                   DISCRETE, REASONED, AND VALID EXERCISE OF ITS POLICE AND
 18                REGULATORY POWERS WITH RESPECT TO ITS QVA SYSTEM AND
                   THE TRANSITION OF THE DES/DDD MEMBERS TO QUALIFIED
 19                VENDORS..................................................................................................... 26
 20       V.       DES/DDD IS NOT DISCRIMINATING AGAINST CPES AZ IN
 21
                   VIOLATION OF 11 U.S.C. § 525(a) ............................................................ 28

 22       VI.      CONCLUSION .............................................................................................. 30

 23                                                     APPENDICES

 24       Exhibit 1. Section 5 – Service Requirements/Scope of Work

 25       Exhibit 2. Excerpts from DES/DDD's Operations Manual of § 6002

 26       Exhibit 3. DES/DDD's Provider Policy Manual – Chapter 33


      3903435.1
                                                                   2
Case 9:20-bk-10554-DS     Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59       Desc
                           Main Document    Page 3 of 31




  1       Exhibit 4. Section 7 - Habilitation, Group Home – of Request for Qualified Vendor
  2                  Application
  3       Exhibit 5. Group Home Bulletin about restraints
  4       Exhibit 6. Bulletin about health
  5       Exhibit 7. Group Home Bulletin about abuse
  6       Exhibit 8. Meeting Minutes
  7       Exhibit 9. First Vendor Call dated June 8, 2020

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26


      3903435.1
                                                 3
Case 9:20-bk-10554-DS              Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59                                     Desc
                                    Main Document    Page 4 of 31




  1                                                 TABLE OF CITATIONS
  2   Cases
  3   Federal Communications Commission v. NextWave Personal Communications Inc.,
        537 U.S. 293 (2003) .................................................................................................... 29
  4
      In re D.H. Overmyer Telecasting co., Inc.,
  5     35 B.R. 400, 404 (Bankr. N.D. Ohio 1983) ................................................................. 26
  6   In re Union Golf of Fla., Inc.,
        242 B.R. 51, 58 (Bankr. M.D. Fla. 1998) .................................................................... 26
  7
      Parkview Adventist Med. Ctr. v. United States,
  8     842 F.3d 757 (1st Cir. 2016) ........................................................................................ 29
  9   Statutes
 10   A.R.S. § 12-2297 ............................................................................................................. 17
 11   A.R.S. § 35-214 ............................................................................................................... 17
 12   A.R.S. § 35-215 ............................................................................................................... 17
 13   A.R.S. § 36-554(A) ......................................................................................................... 27
 14   A.R.S. § 36-554(C)(6) ..................................................................................................... 28
 15   11 U.S.C. § 362 ........................................................................................................... 7, 31
 16   11 U.S.C. § 362(b)(4) .............................................................................. 10, 26, 28, 30, 31
 17   11 U.S.C. § 362(d)(1) ...................................................................................................... 30
 18   11 U.S.C. § 525(a) ..................................................................................................... 28, 29
 19   42 C.F.R. 434.34.............................................................................................................. 27

 20   42 C.F.R. 438.66.............................................................................................................. 12

 21   42 C.F.R. 438.68.............................................................................................................. 12

 22   42 C.F.R. 438.206............................................................................................................ 12

 23   42 C.F.R. 438.207............................................................................................................ 12

 24   42 C.F.R. 457.1218.......................................................................................................... 12

 25   42 C.F.R. 457.1230.......................................................................................................... 12

 26


      3903435.1
                                                                      4
Case 9:20-bk-10554-DS              Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59                                      Desc
                                    Main Document    Page 5 of 31




  1   Rules
  2   Ariz. Admin. Code R6-6-806.G ...................................................................................... 18
  3   Ariz. Admin. Code R6-6-806.K ...................................................................................... 18
  4   Fed. R. Bankr. P. 4001(a)(3) ........................................................................................... 31
  5   Other Authorities
  6   3 Collier on Bankruptcy ¶ 525.02
        (Richard Levin & Henry J. Sommer eds., 16th ed.) .................................................... 29
  7
      Declaration of Nicolette Fidel, Dkt. No. 318-1 ................................................. 8, 9, 11, 12
  8
      Qualified Vendor Agreement Section 6: DES/DDD Standard Terms and Conditions for
  9    Qualified Vendors, Dkt. No. 318-3 ........................................................... 14, 16, 17, 18
 10   Exhibit 1. Section 5 – Service Requirements/Scope of Work..................... 14, 16, 20, 24
 11   Exhibit 2. Excerpts from DES/DDD's Operations Manual of § 6002........................... 17
 12   Exhibit 3. DES/DDD's Provider Policy Manual – Chapter 33...................................... 17
 13   Exhibit 4. Section 7 - Habilitation, Group Home – of Request for Qualified Vendor
        Application................................................................................................................... 18
 14
      Exhibit 5. Group Home Bulletin about restraints .......................................................... 18
 15
      Exhibit 6. Bulletin about health ..................................................................................... 18
 16
      Exhibit 7. Group Home Bulletin about abuse ............................................................... 18
 17
      Exhibit 8. Meeting Minutes ........................................................................................... 20
 18
      Exhibit 9. First Vendor Call dated June 8, 2020 ........................................................... 20
 19
      Motion for Relief from the Automatic Stay under 11 U.S.C. § 362 (Action In Non
 20   Bankruptcy Forum) and Memorandum of Points and Authorities in support thereof,
      Dkt. No. 308 .......................................................................................................... 7, 22, 31
 21
      Objection by Arizona Department of Economic Security, Division of Developmental
 22   Disabilities to Debtor's Notice of Motion and Motion for Entry of (I) an Order (A)
      Authorizing and Approving the Debtor's Entry into the Stalking Horse Asset Purchase
 23   Agreement, (B) Authorizing and Approving Bidding Procedures and Break-Up Fee, (C)
      Approving Notice Procedures, (D) Scheduling a Sale Hearing, and (E) Approving
 24   Procedures for Assumption and Assignment of Certain Executory Contracts and
      Unexpired Leases and Determining Cure Amounts: and (II) an Order (A) Authorizing
 25   the Sale of Substantially all of the Debtor's Assets Free and Clear of All Liens, Claims,
      Encumbrances, and Interests, (B) Authorizing the Assumption and Assignment of
 26


      3903435.1
                                                                      5
Case 9:20-bk-10554-DS               Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59                                       Desc
                                     Main Document    Page 6 of 31




  1   Certain Executory Contracts and Unexpired Leases: Memorandum of Points and
      Authorities in support thereof. (Dkt. No. 296)
  2   Dkt. No. 318 ...................................................................................................................... 7
  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26


      3903435.1
                                                                       6
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59          Desc
                               Main Document    Page 7 of 31




  1                        MEMORANDUM OF POINTS AND AUTHORITIES
  2   I.          INTRODUCTION
  3               The Arizona Department of Economic Security, Division of Developmental
  4   Disabilities (“DES/DDD”), submits this Supplemental Brief in support of it’s:
  5           A. Motion for Relief from the Automatic Stay Under 11 U.S.C. § 362 (Action In
  6                  Nonbankruptcy Forum) (the “DES/DDD Stay Relief Motion”), Dkt. No. 308;
  7                  and
  8               B. Objection to the Debtors’:
  9                  Motion for Entry of (I) an Order (A) Authorizing and Approving the
                     Debtor’s Entry Into the Stalking Horse Asset Purchase Agreement, (B)
 10                  Authorizing and Approving Bidding Procedures and Break-Up Fee, (C)
                     Approving Notice Procedures, (D) Scheduling a Sale Hearing, and (E)
 11
                     Approving Procedures for Assumption and Assignment of Certain
 12                  Executory Contracts and Unexpired Leases and Determining Cure
                     Amounts; and (II) an Order (A) Authorizing the Sale of Substantially All
 13                  of the Debtor’s Assets Free and Clear of All Liens, Claims,
                     Encumbrances, and Interests, (B) Authorizing the Assumption and
 14                  Assignment of Certain Executory Contracts and Unexpired Leases;
                     Memorandum of Points and Authorities in Support Thereof.
 15

 16   (the “DES/DDD Objection to the Arizona Sale Motion”), Dkt. No. 318.

 17               The Court justifiably expressed concern in the hearing held Monday, September
 18   14, 2020 about who is looking out for the interests of the vulnerable, developmentally
 19   disabled Arizona citizens (the “Members”) who are in the care of 53 group homes
 20   operated by the Debtor, Community Provider of Enrichment Services, Inc. (“CPES AZ”).
 21   The Arizona Department of Economic Security, Division of Developmental Disabilities
 22   (“DES/DDD”) supplements its briefing to assure the Court that protection and care for
 23   the disabled Members using the fine-tuned Arizona Medicaid processes is the sole
 24   objective of DES’s filings in this case. Significantly, since the September 14, 2020
 25   hearing, Dr. Timothy J. Stacy DNP, ACNP-BC was appointed as the Patient Care
 26   Ombudsman (the “PCO”).


      3903435.1
                                                      7
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59           Desc
                               Main Document    Page 8 of 31




  1               The Court’s concerns appreciate that the Members currently in the 53 CPES AZ
  2   group homes share a vast array of serious and complicating cognitive, physical,
  3   communication, and emotional disabilities and illnesses.             These include serious
  4   intellectual and physical disabilities, debilitating psychological conditions, as well as a
  5   host of physical illnesses or conditions that frequently require pharmacological
  6   interventions. Members are sometimes prone to serious self-harm or violent and
  7   assaultive behavior toward others. And their common psychological and physical
  8   isolation and communication challenges create heightened risks for them becoming
  9   victims of every range of harm from physical and emotional neglect to sexual abuse,
 10   physical assault and even death. [See Doc. 318, at Exhibit A (Declaration of Nicolette
 11   Fidel), at ¶ 12].
 12               The Court’s concerns also appreciate that such extra-vulnerable persons require
 13   service from a special class of qualified providers. They are providers:
 14               1. whose management, supervisory and direct care staff are fully
 15                  background-checked and screened to assure personal integrity and
 16                  responsibility, as well as psychological and physical stability, emotional
 17                  intelligence, compassion, patience, and strong problem-solving skills;
 18               2. whose management, supervisory and direct care staff are trained, both
 19                  initially and through ongoing training in critical aspects of Member
 20                  physical and emotional healthcare, use of medication, individual nutrition
 21                  demands, personal safety, hygiene, behavioral and emotional assessment,
 22                  discipline techniques, behavioral modification, diversion and restraint
 23                  techniques, and enrichment, entertainment and education needs and
 24                  delivery methods;
 25               3. whose management, supervisory and direct care staff are sufficient in
 26                  number to always meet the intricate mandatory staffing ratios demanded


      3903435.1
                                                      8
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59           Desc
                               Main Document    Page 9 of 31




  1                  by the unique needs of each Member or household group of Members;
  2               4. whose management, supervisory and direct care staff have long-term
  3                  experience in addressing the unique care and protection needs of a diverse
  4                  group home and with the unique set of care needs assigned to the provider;
  5               5. who are committed both institutionally and legally (through contractual
  6                  and other legal commitments to the state and federal governments) to full
  7                  compliance with the federal and state law governing the nature of care and
  8                  protection for their Members, as well as to full transparency and reporting
  9                  to government officials responsible for Member safety, health and welfare
 10                  of any threats to, risks to or failures to protect or fully care for any
 11                  Members; and
 12               6. who are directly and immediately accountable to, correctable by,
 13                  sanctionable by, or terminable by government officials who provide
 14                  oversight and enforcement with all federal and state care expectations.
 15   It is no exaggeration to say that without such robust qualifications, daily oversight and
 16   accountability among care providers, Members are at risk of serious physical and
 17   emotional harm and even death.
 18               The Qualified Vendor Agreement (“QVA”) program run by DES’s Division of
 19   Developmental Disabilities is the sophisticated, state-mandated system operated by DES
 20   to match developmentally disabled Members with qualified and experienced service
 21   providers who must demonstrate they meet the qualifications listed above. [See Doc. 318,
 22   at Exhibit A, at ¶¶’s 17-19]. DES has objected to the sale process proposed by CPES AZ
 23   because: (1) it eliminates the carefully constructed layers of protection, care, oversight
 24   and intervention by which DES serves its developmentally disabled citizens; (2) it puts
 25   the Members that are being housed and cared for by CPES AZ at grave risk of harm; and
 26   (3) it forces DES into violation of federal law, Arizona’s State Medicaid Plan, state law,


      3903435.1
                                                       9
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59             Desc
                               Main Document     Page 10 of 31




  1   and DES’s contractual obligations to Arizona’s state Medicaid agency. By encouraging
  2   the sale and transfer of Member care throughout CPES AZ’s 53 group homes to an entity
  3   that neither has a DES QVA nor has the proven experience to handle such a heavy load
  4   of Member services, the proposed sale process puts disabled and vulnerable members at
  5   serious risk of harm. And by requesting that the Court sanction the interim operation of
  6   Member care by an unlicensed, non-DES approved vendor that is not subject to any of
  7   the oversight and regulation assured by the QVA program, CPES AZ asks that the Court
  8   subject some 150 or more developmentally disabled Members to the highly disruptive
  9   eradication of a well-constructed care system that ensures compliance, accountability and
 10   oversight in protecting their health and safety.
 11               DES/DDD’s request for a ruling that it is a valid and reasoned exercise of its police
 12   and regulatory powers pursuant to 11 U.S.C. § 362(b)(4) to transition the Members to
 13   Qualified Vendors became a necessity just a few weeks ago. At that time, CPES AZ filed
 14   its Arizona Sale Motion to pursue its illegal sale strategy and abandoned the prior course
 15   of cooperation by multiple CPES employees with DES in properly transitioning its
 16   Members to care by other fully vetted, reliable and experienced QVA vendors.
 17   DES/DDD’s objections and requests for relief are therefore not mere protections of the
 18   agency’s regulatory “turf” or bureaucratic muscle-flexing. They are a legal necessity and
 19   are critical to ensuring that Arizona’s most vulnerable citizens are properly protected from
 20   a vast set of serious dangers.
 21    II.        CPES AZ’S BUSINESS OPERATIONS WOULD NOT BE POSSIBLE
                  WITHOUT DES/DDD’S QVA SYSTEM AND CPES AZ WAS ALWAYS
 22               SUBJECT TO DES/DDD’S DISCRETION.
 23               CPES AZ is not like a privately-owned hospital that provides only some services
 24   reimbursed by public funds. Instead, group home programs like CPES AZ’s exist just to
 25   deliver Medicaid program services to Members who are eligible for health services that
 26   DES provides and oversees pursuant to federal and state law. Because the Arizona group


      3903435.1
                                                        10
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                               Main Document     Page 11 of 31




  1   home services are dependent on DES/DDD approval and Member choice, CPES AZ’s
  2   group homes have always been subject to and dependent upon DES/DDD’s discretion
  3   and the discretion of those legally responsible for the Members (i.e., Member choice). In
  4   other words, CPES AZ has always known that its group home business was never
  5   guaranteed, that it had no contractual expectation to any continuation of that business,
  6   and that whether and when it would receive Members would always be dependent on
  7   complete compliance with DES/DDD requirements, DES/DDD assessments of the
  8   appropriateness of its facilities and programs for Members, and the direction or requests
  9   of the guardians making decisions for care of those Members. Most importantly, CPES
 10   AZ has always known that DES/DDD could not, and would not, assign Members to any
 11   setting that was operated by anyone who was not a vetted and approved QVA provider, or
 12   even to any approved QVA provider(s) that DES/DDD did not consider appropriately
 13   experienced and capable to handle all the specific Members’ safety and health needs
 14   involved.
 15               A.    The Unique Arizona Medicaid Plan.
 16               Arizona participates in the federal Medicaid program, which grew out of Title XIX
 17   of the Social Security Act enacted in 1965. The Medicaid laws allow for federal/state
 18   cost sharing for a variety of possible state health programs for low income citizens. [See
 19   Doc. 318, at Ex. A, at ¶¶’s 8-10].        Each state is entitled to establish its own unique
 20   Medicaid State Plan for delivery of the jointly funded health services set by the federal
 21   Medicaid statutes and regulations. The State Plan must be approved by, and is regulated
 22   and enforced by, the federal Centers for Medicare & Medicaid Services (“CMS”). The
 23   State Plan provides assurances to the federal government that the state will abide by

 24   federal rules required to obtain matching federal funds, indicates which optional services,

 25   or programs the state has chosen to cover, and describes the state’s specific standards for

 26   service eligibility, its methods for reimbursing service providers, and its processes for


      3903435.1
                                                      11
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                              Main Document     Page 12 of 31




  1   administering the state Medicaid program.
  2               Among the various federal legal standards each state must meet are federal
  3   standards for establishing a sufficient network of providers from which the state’s eligible
  4   citizens may obtain timely and adequate Medicaid-reimbursed services. See, e.g., 42 CFR
  5   § 438.66, § 438.68, § 438.206, § 438.207; § 457.1218, and § 457.1230. Therefore, states
  6   are not allowed to create small groups of favored providers, but are encouraged and
  7   required to provide broader networks of qualified, optional providers. Arizona has done
  8   just that through its robust QVA program.
  9               The State of Arizona has adopted a unique Member-directed managed care model
 10   for its Medicaid program, and has elected under the Arizona State Medicaid Plan to
 11   provide health services, including group home care services, for eligible developmentally
 12   disabled citizens. The Arizona Healthcare Cost Containment System (“AHCCCS”) is the
 13   principle state agency assigned responsibility for the state’s Medicaid plan. DES is a
 14   separate state agency. But, pursuant to state statute empowering DES to provide services
 15   to developmentally disabled Arizonans, AHCCSS has contracted with DES to act as the
 16   state’s managed care organization for services to Medicaid-eligible developmentally
 17   disabled citizens.
 18               DES is therefore responsible by both statutory law and contractual commitments
 19   to determine eligibility of developmentally disabled citizens for services. DES is also
 20   responsible to establish and maintain a network of providers sufficient to meet federal
 21   and state legal standards, and to manage and audit the network of providers to ensure their
 22   full compliance with all legal and contractual obligations they have in providing services
 23   to the eligible Members. DES has set up DDD as its division for managing its Medicaid
 24   service program for developmentally disabled persons. The mission of DES/DDD is to
 25   empower individuals with developmental disabilities to lead self-directed, healthy and
 26   meaningful lives. [See Doc. 318, at Ex. A, at ¶¶’s 8-11, 17].


      3903435.1
                                                    12
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59           Desc
                               Main Document     Page 13 of 31




  1               B.     The DES/DDD QVA Program.
  2               Any failure by Arizona to ensure compliance with federal law and the State
  3   Medicaid Plan by the State and the private contractors it uses to deliver Medicaid-funded
  4   services puts continued State participation in Medicaid funding in jeopardy or risks
  5   discipline or sanctions against the State. To help meet its specific federal obligations to
  6   maintain an adequate network of qualified providers for services to eligible
  7   developmentally disabled Members, DES established its Qualified Vendor program in
  8   March 2003. The QVA program is therefore part of the Arizona State Medicaid Plan. If
  9   DES/DDD were to allow an entity that did not have a QVA to provide Medicaid-
 10   reimbursable services, it would be a violation of the Arizona State Plan, a violation of
 11   Arizona’s commitment to the federal government, and would subject Arizona to sanction
 12   by the federal government and threaten its eligibility for further federal Medicaid funding.
 13               The Qualified Vendor program was designed to allow companies who could prove
 14   they comply fully with DES/DDD’s standard QVA terms to obtain eligibility to provide
 15   services to eligible DDD members. To be eligible for a QVA, a provider must also qualify
 16   for and enter into a Provider Participation Agreement (“PPA”) with AHCCCS. To
 17   operate group homes like CPES AZ does, the provider must also obtain a license from a
 18   separate Arizona state agency—the Arizona Department of Health Services (“ADHS”)—
 19   and additionally obtain a home-specific license from ADHS for each home the provider
 20   operates.
 21               The QVA application and award process itself occurs on a rolling basis, rather than
 22   in response to specific government contract solicitations. A qualified vendor application
 23   is typically valid for multiple years, then the vendor has to submit a new application to

 24   the DES/DDD contract management unit which determines whether it will award and

 25   issue a new QVA contract. There are no guarantees that an applying vendor will be

 26   awarded a new contract. Similarly, QVA vendors like CPES AZ have always been


      3903435.1
                                                       13
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                              Main Document     Page 14 of 31




  1   informed that DES/DDD has no obligation to renew or extend a contract. Section 6.3.9
  2   of the QVA specifically states, “The Procurement Officer may exercise the Division’s
  3   option to extend or renew the Agreement by unilateral Agreement amendment; a written
  4   amendment signed by both parties shall not be necessary. The Division has no obligation
  5   to extend or renew this Agreement.” [Doc. 318, at Exhibit C, at 6-13 (emphasis
  6   added)].
  7               Per the governing Arizona State Plan and QVA terms, no vendor may provide
  8   services for developmentally disabled Members that are reimbursable through Arizona’s
  9   Medicaid Plan unless they have been awarded a PPA with AHCCCS, awarded a QVA
 10   with DES/DDD, certified as a provider of home and community-based provider services,
 11   and have obtained all other appropriate licenses to operate a group home at a particular
 12   location through ADHS.            [See Ex. 1, attached hereto, (Section 5 – Service
 13   Requirements/Scope of Work), at §§ 5.1.1; 5.1.2; 5.1.3]. And, before any Member is
 14   assigned to any QVA provider that otherwise has all the applicable awards, certifications
 15   and licenses, DES/DDD must still “confirm that the member’s needs can be met by the
 16   Qualified Vendor” given its authorized program, staffing, supervision, training, reporting,
 17   and experience characteristics. [Id. at § 5.6.3]. In other words, the QVA program
 18   recognizes that not all qualified vendors are created equal and DES/DDD support
 19   coordinators and other personnel must still assure that each individual Member’s care and
 20   service needs are addressed by the assigned Qualified Vendor.
 21
                  C.    How the QVA Program Protects the Developmentally Disabled
 22                     Members.
 23               The QVA award process, and the prerequisite that a company hold a QVA before

 24   performing any Member services, are the methods by which Arizona ensures the

 25   protection of its eligible developmentally disabled Members who are, by definition,

 26   highly vulnerable to health, safety and personal welfare dangers and harms.


      3903435.1
                                                    14
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                              Main Document     Page 15 of 31




  1               Consider, for example, that the Members serviced by DES/DDD QVA vendors
  2   sometimes have dual diagnoses of both cognitive disability and mental or emotional
  3   conditions. And they frequently experience multiple health challenges, disease, or
  4   conditions requiring healthcare treatment or medication. It would not be uncommon for a
  5   Member to be dependent on two or three (or more) prescription medications. This
  6   requires group home staff to be vigilant about both stocking the appropriate medication
  7   and ensuring it is taken when and how required. It also requires staff to understand the
  8   purposes of all Member medication needs.
  9               The Members could also have significant mobility issues, requiring a wheelchair
 10   or other devices or aids for movement and transportation. And, they may be prone to
 11   self-harm or physical attacks or aggression against others, including severely biting
 12   themselves or others, as well as kicking, punching or otherwise assaulting those around
 13   them. The Members may be at risk to try and throw themselves into objects or be injured
 14   during transportation, and can be prone to injury from falls. These combinations of
 15   conditions may cause a variety of difficulties and care needs, such as significant
 16   communication difficulties, self-care and hygiene assistance needs, behavioral
 17   monitoring and diversion needs, as well as application of discipline and restraint
 18   techniques.
 19               The specific conditions and needs of DES/DDD Members will dictate whether
 20   they can be placed with other members in group home settings, and, if so, what type of
 21   staff experience and skills they require around them at all times. The unique needs of each
 22   Member will also dictate the staffing ratios suggested or required under federal and state
 23   standards to ensure protection of the health and safety of the Member and those around
 24   them. For instance, it is not uncommon for members to act violently and strike or attack
 25   other Members or staff, endangering themselves and others with physical harm. And,
 26   even everyday activities like eating, showering or bathing, and exercise can present


      3903435.1
                                                     15
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                               Main Document     Page 16 of 31




  1   substantial challenges and dangers that require monitoring, assistance, and intervention
  2   by well-trained and highly experienced staff.
  3               Especially because of their cognitive disabilities, compromised emotional states,
  4   communication difficulties, pharmacological interventions, and physical disabilities and
  5   infirmities, DES/DDD Members are often especially susceptible of neglect or abuse by
  6   non-Members, including provider staff, who are not adequately screened, trained or
  7   supervised. Threats of physical or emotional neglect, verbal abuse, physical or emotional
  8   assault or abuse, sexual abuse, and even severe physical harm or death can exist in group
  9   home settings. Given the foregoing unique, sometimes unpredictable care challenges and
 10   risks, the stakes are extremely high in providing care to developmentally disabled
 11   Members.
 12               DES/DDD’s QVA process and contract terms apply multiple layers of protection
 13   against the foregoing categories of risk or danger. The QVA itself includes specific
 14   performance obligations for the vendor, and it reserves specific rights of oversight and
 15   control with DES/DDD. [Ex. 1 (Section 5), at § 5.1; Doc. 318, at Ex. C]. For instance,
 16   the QVA requires broad compliance with the Arizona Administrative Code, applicable
 17   Federal and State laws, and DDD’s own policies, procedures and administrative
 18   directives. [Ex. 1 at §§ 5.1 and 5.2]. It also demands strict compliance with a variety of
 19   additional performance and protection standards, violations of which can be punished
 20   contractually by DES/DDD as a breach.
 21               Among these protective standards is the command that approved QVA providers
 22   and their staff members promptly and accurately report to DES/DDD, and sometimes to
 23   Arizona Adult Protective Services or police, risks or threats or harms to Members in their
 24   care. The QVA incorporates DES/DDD’s Operations Policy Manual (“Policy Manual”),
 25   and an entire section of the Policy Manual, § 6002, is dedicated to incident management
 26   and reporting should any threat or risk to a Member materialize at any qualified vendor’s


      3903435.1
                                                      16
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                              Main Document     Page 17 of 31




  1   group home locations. [Ex. 2 (examples of pages from § 6002)]. This incident reporting
  2   mandate brings risks to the health, safety and welfare of DDD members to the prompt
  3   attention of responsible senior management and owners of the provider so that they can
  4   take appropriate investigative action and corrective actions, and so they can report issues
  5   appropriately and promptly to DDD, Adult Protective Services, or law enforcement.1 This
  6   also gives DES/DDD a mechanism for promptly identifying and taking actions to hold
  7   Qualified Vendors accountable for their contractual and legal obligations to DES/DDD
  8   and the DDD Members. Section 6002-A of the Policy Manual defines an “Incident” as
  9   “an occurrence, which could potentially affect the health and well-being of a member
 10   enrolled with the Division or poses a risk to the community.” [Ex. 2, at § 6002-A].
 11               Other key Member protections imposed against QVA awardees are the contractual
 12   record-keeping duties set by Arizona statutes. See A.R.S. § 12-2297; A.R.S. §§ 35-214
 13   and 35-215. The QVA incorporates these statutory duties and the provider must maintain
 14   all original copies of incident reports submitted to it by employees or others throughout
 15   its operations under the QVA and for a contractually specified time thereafter and cannot
 16   shred or discard such reports. [Doc. 318, at Ex. C, at § 6.3.1.1]. The QVA also sets
 17   minimum requirements relevant to the care of DES/DDD Members, which will include
 18   nutrition and dietary standards. [See Exhibit 3]. By commanding compliance with the
 19   Arizona Administrative Code, the QVA commands control, regular oversight, and
 20   logging of “all prescribed and nonprescribed medications administered to a client by or
 21

 22   1
        Mandatory reporting includes “[a]llegations of sexual, physical, programmatic,
 23   verbal/emotional abuse; …. [a]llegations of inappropriate sexual behavior” and all
      incidents “must be reported … by close of the next business day following the incident…”
 24   and must be inputted into the Incident Management System, the computerized database
 25   for incidents and reports, with “Serious Incidents” being “reported and written as soon as
      possible, but no later than 24 hours after the incident.” [Ex. 2, at § 6002-C; § 6002-E(A)].
 26


      3903435.1
                                                    17
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59          Desc
                              Main Document     Page 18 of 31




  1   under the supervision of direct care staff.” [A.A.C. R6-6-806.G, K].
  2               The QVA terms further command that a provider’s direct staff must “[h]ave access
  3   to either direct or consultative staff resources who have been trained and or possess skills
  4   in . . . the recognition and proper response to inappropriate sexual behavior.” [Ex. 4, at §
  5   4.7]. Moreover, the QVA commits providers to comply with the DES/DDD guidance on
  6   use of physical restraints against members, including prohibitions DES/DDD has issued
  7   against certain tactics, like prone restraints that can lead to serious injury or death by
  8   suffocation. [Exs. 5-7]. The foregoing are just some key examples of the mandatory
  9   protective standards the QVA sets to ensure the protection, health and safety of its eligible
 10   Members in provider group homes.
 11               The DES/DDD QVA program also provides multiple avenues for DES/DDD to
 12   actively monitor and ensure provider compliance with the many Member care and
 13   protection standards. For instance, DES/DDD maintains a quality assurance staff whose
 14   members monitor both data and direct input from providers to assess compliance with
 15   minimum Member care and protection standards. DES/DDD also employs group home
 16   monitoring teams that are deployed for home visits, and can be used for heightened
 17   supervision and investigation of providers suspected of non-compliance with their
 18   minimum Member protection and care obligations.
 19               To provide insurance protection for Members, the QVA sets minimum insurance
 20   type and coverage requirements that the qualified vendor “shall procure and maintain
 21   until all of their obligations have been discharged…” [Doc. 318, at Ex. C, at § 6.7.6.1.1
 22   and § 6.7.6.1.3].
 23               Finally, DES/DDD can conduct or initiate more formal investigations, including
 24   potential crime investigation, based on information learned through its monitoring of a
 25   qualified vendor’s conduct or incident reporting. Per the QVA, “the Qualified Vendor
 26   shall cooperate with all Division investigations…” [Id. at § 6.8.2.6]. This creates a


      3903435.1
                                                     18
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59           Desc
                              Main Document     Page 19 of 31




  1   compelling incentive and legal obligation to assist DES/DDD in investigating any failures
  2   in protection, servicing or safety of developmentally disabled members. Without these
  3   many layers of legally enforceable care standards and the layers of active compliance and
  4   quality care monitoring DES/DDD is legally entitled to apply to a QVA provider’s
  5   performance, and without the sanctions DES/DDD can levy against a contractually
  6   committed qualified vendor, DES/DDD’s power to protect and safeguard the health and
  7   welfare of its Members is severely compromised. And, developmentally disabled
  8   Members are severely endangered.
  9               D.    The DES/DDD Process for Placing Eligible Members.
 10               Because Member care and protection is such a complex and critical priority, and
 11   Members’ unique needs dictate whether a particular provider is sufficiently capable of
 12   providing the types of protection needed, DES/DDD does not grant mass groups of DDD
 13   Members to newly awarded QVA vendors. It would be highly irresponsible to turn over
 14   the care of dozens of Members to a single new QVA awardee who had not yet proven, in
 15   real service delivery, that it can even employ the level or types of direct care service
 16   required, let alone that it can supply sufficient staff trained in the nutritional, medicinal,
 17   first aid, discipline, behavioral monitoring, and diversion, discipline and restraint
 18   mandates to fulfill DES’s obligations to maintain the health, safety and welfare of its
 19   Members.
 20               So, DES/DDD traditionally starts new QVA awardees with small authorizations
 21   of just a few members until they have proven their ability to really comply with the QVA
 22   care standards. DES/DDD certainly would not be justified in granting any new QVA
 23   provider over 100 Members or approving their management of over 50 group homes

 24   given the heavy Member care risks involved. Instead, DES/DDD has traditionally

 25   exercised great restraint with new QVA awardees, only authorizing them to a handful of

 26   Members and one or two service locations. Then, after the qualified provider has proven


      3903435.1
                                                     19
Case 9:20-bk-10554-DS        Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59          Desc
                             Main Document     Page 20 of 31




  1   its ability and willingness to comply with all the required governmental reporting and
  2   cooperation requirements, DES/DDD is willing to judiciously authorize expansion of the
  3   provider’s service authority.
  4               DES/DDD also has a long-established and detailed process for reassigning
  5   members to Qualified Vendors when a QVA vendor is no longer able to continue
  6   performing its agreement or chooses to leave the system. Per the express terms of the
  7   QVA at Section 6.5.14 and Section 6.6.4 any change in ownership, proposed merger,
  8   reorganization, or affiliation by a vendor must be approved in advance with the written
  9   consent of DES/DDD. And, “the Qualified Vendor shall not assign any right nor delegate
 10   any duty under this Agreement.” [Id. at § 6.6.4]. CPES AZ also agreed through its QVA
 11   that a number of circumstances, including its voluntary termination of its business, could
 12   require transition of assigned Members to other, existing QVA vendors, and that CPES
 13   AZ “shall assist the Division in the transition of the member to the new provider[,
 14   including by] working closely with the member and family, providing all necessary
 15   support services to ensure a smooth transition, and transferring of pertinent records to the
 16   new provider.” [Ex. 1, at § 5.9.1]. Just as the assignment of any Member to a QVA in
 17   the first instance is a searching process to fit the Member’s unique circumstances and
 18   needs, the transition process is a highly detailed inquiry about the exact needs and
 19   conditions of the Members being served by the qualifications, experience, size, resources
 20   and reliability of the qualified vendors who express interest in accepting new members
 21   after DES/DDD conducts a mass vendor call to alert all other QVA vendors in the system
 22   to the potential availability of new members to be served.
 23               That is precisely what DES/DDD did here—with CPES’s consent. The Court can
 24   see from Exhibits 8 and 9 that DES/DDD issued a program-wide vendor call to investigate
 25   who might express interest in transitioning some of the CPES AZ Members. It then
 26   engaged for several months in a series of weekly transitional meetings with CPES AZ


      3903435.1
                                                   20
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                              Main Document     Page 21 of 31




  1   officials, potential alternative QVA vendors, and DES/DDD personnel to identify the
  2   particular needs of each Member CPES AZ was serving and where their health, safety,
  3   welfare, and enrichment needs would best be served.
  4               DES/DDD is prepared to go forward very shortly with completion of that process
  5   and transition of the members according to their individual needs, the approval of their
  6   families and guardians, and the certainty afforded by the QVA program that each Member
  7   and group of Members will be fully served, protected and cared for. Importantly, the
  8   transition process does not require moving all the Members from their current Group
  9   Homes. Instead, each selected Qualified Vendor is free to negotiate with the current
 10   landlords for the CPES AZ group homes to take over the leases, to negotiate to acquisition
 11   of CPES AZ personal property and vehicles, and they may negotiate to keep appropriate
 12   CPES AZ employees who know the Members and their needs, and they may work directly
 13   with CPES AZ to make the transition virtually seamless to the Members and their
 14   families. The transition process affords the exact process needed to avoid any disruption
 15   to the Members’ daily lives, routines and care and to do so with properly vetted and
 16   legally committed and experienced Qualified Vendors accountable to the Members, the
 17   government and the public.
 18               The proposed sale process upends all this careful work and denies DES/DDD its
 19   legal authority to ensure that its QVA system works as designed and the Members are
 20   placed only with established, trained, experienced Qualified Vendors who can assure the
 21   unique care and protection each Member requires.
 22
                  E.    Why Using a Contracted QVA Vendor or Associate Would Not Be
 23                     Appropriate.

 24               The stalking horse bidder's asset purchase agreement is invalid and legally

 25   impossible because it proposes the use of interim group home management by someone

 26   other than the holder of a QVA that has been specifically selected by DES/DDD, in


      3903435.1
                                                    21
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                              Main Document     Page 22 of 31




  1   consultation with each Member’s care team, responsible family and guardians, with
  2   careful consideration and confirmation that the care provider will meet every one of each
  3   Member’s care and service needs in accordance with their best interests and the federal
  4   and state law. It is also invalid and impossible because it removes DES/DDD from the
  5   process of Member need evaluation and placement with the experienced and approved
  6   QVA holder for each Member.
  7               But even if the stalking horse bidder or any higher and better bidder somehow
  8   associated with or contracted with an existing QVA vendor, identical legal and care
  9   problems would still exist. First, such arrangements would implicate complex payment
 10   prohibitions under federal Medicaid law and corollary state law that would be triggered
 11   by paying for services where reimbursements were eventually shared with a non-QVA
 12   company. Second, there is no guarantee the QVA vendor or vendors the stalking horse
 13   might try to coopt would even qualify under DES/DDD standards for the care of the
 14   Members the stalking horse bidder would try to assign to them, and the process would
 15   entirely remove DES/DDD, the Members’ assigned care teams, and the Members’ family,
 16   guardians and healthcare professionals from deciding what QVA vendors they trust to
 17   care for the Members. In other words, there is no way for the stalking horse bidder's
 18   asset purchase agreement to comply with the law as it exists or to provide all the
 19   protections and assurances for unique care respecting the desires and needs of each
 20   individual Members that is demanded by the Arizona Medicaid Plan and the QVA process
 21   that implements it.
 22
      III.        DES/DDD SEEKS CONFIRMATION THAT IT IS A VALID
 23               EXERCISE OF ITS POLICE AND REGULATORY POWER TO
                  COMPLETE ITS STATUTORY AND REGULATORY OVERSIGHT
 24               AND COORDINATION OF ITS MEMBER TRANSITION PLAN.
 25               DES/DDD’s Stay Relief Motion seeks confirmation that DES/DDD may take all
 26   actions necessary to complete the timely operational transition, not physical transition, of


      3903435.1
                                                    22
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                              Main Document     Page 23 of 31




  1   Members residing in Group Homes operated by CPES AZ. DES/DDD plans to simply
  2   transition Members to DES/DDD authorized care by carefully selected replacement
  3   DES/DDD Qualified Vendors to minimize the transitional impact on those Members who
  4   are wholly dependent upon DES/DDD services and ensure they are placed under the care
  5   of authorized providers who are both accountable to DES/DDD and especially proven
  6   over time to be able to meet the myriad care, healthcare, protection and enrichment needs
  7   of the specific Members being cared for in CPES AZ homes.
  8               Importantly, the process routinely followed by DES/DDD in circumstances similar
  9   to this one – and that DES/DDD has worked hard to prepare to complete in this case -
 10   does not require Members to physically relocate.           The process envisions issuing
 11   authorizations to specifically identified existing QVA providers who have the specific
 12   abilities, experience, and resources to provide the precise care needed by each of the
 13   Members or groups of Members presently being housed in 53 CPES AZ homes. That
 14   will not involve some sort of wholesale transition of all the Members served by CPES AZ
 15   to a single QVA provider, or some sort of competition to replace CPES AZ. It instead
 16   has involved first identifying the specific care and other service needs of the Members at
 17   CPES AZ homes, identifying existing QVA vendors who have an interest in potentially
 18   serving some of those Members, and then matching the members with interested and
 19   qualified QVA vendors whose proven abilities, experience, and resources meet the
 20   specific needs of each Member that would be assigned to them.
 21               When DES/DDD issues the authorizations to the existing QVA vendors for the
 22   transitions of the Members, those providers would be free to negotiate with CPES AZ to
 23   purchase its personal property (furniture, equipment, vehicles, etc.) and consumable
 24   resources (food, household goods, etc.) that are being used to care for the transitioned
 25   Members, and free to negotiate with CPES AZ’s employees to stay employed and
 26   working with the transitioned Members they are already providing care to. The QVA


      3903435.1
                                                     23
Case 9:20-bk-10554-DS        Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59            Desc
                             Main Document     Page 24 of 31




  1   providers assuming care of the Members would also be free to (and would logically be
  2   expected to) negotiate with CPES AZ and its landlords to take over the leases CPES AZ
  3   currently has for the 53 group homes their new Members are residing in so the transitioned
  4   members need not be relocated.         Given the experience DES/DDD has with similar
  5   transitions of Members in the past, and the hard ground work already put in by DES/DDD
  6   to find just the right mix of existing and proven QVA vendors for the 150-plus Members
  7   whose lives are involved here, DES/DDD expects that it will likely not be necessary to
  8   physically move Members if CPES AZ cooperates in the process just like it is
  9   unconditionally committed to do in its QVA. [Ex. 1 at § 5.9.1 (“All Qualified Vendors
 10   shall assist the Division in the transition of the member to the new provider. This may
 11   include working closely with the member and family, providing all necessary support
 12   services to ensure a smooth transition, and transferring of pertinent records to the new
 13   provider.”)]
 14               Further, as affirmed above, DES/DDD does not seek to interfere with CPES AZ’s
 15   ability to sell its personal property assets or assume and assign its Group Home real
 16   property leases as part of CPES AZ’s Chapter 11 bankruptcy proceedings. CPES AZ may
 17   negotiate directly with the DES/DDD Qualified Vendors who are ultimately awarded
 18   authorizations from DES/DDD to render residential services to the Group Home
 19   Members. Thus, the transition process DES/DDD has created and operates in accordance
 20   with federal and state law does not diminish CPES AZ’s property rights. CPES AZ is
 21   still in the position to realize the value of its personal property and real property leases.
 22               However, the DES/DDD Members and the legal authorizations from DES/DDD
 23   for their care and reimbursement are not for sale. DES/DDD’s sole interest is securing
 24   an appropriate alternative Qualified Vendor(s) to care for each of the DES/DDD Members
 25   – which must be one whose company and staff are properly screened, experienced in
 26   providing the care and services needed by each Member in accordance with the rigorous


      3903435.1
                                                    24
Case 9:20-bk-10554-DS        Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59        Desc
                             Main Document     Page 25 of 31




  1   Medicaid and QVA care standards, and already committed to and bound by the required
  2   DES/DDD standards and processes for transparency, incident reporting, and performance
  3   correction.
  4               DES/DDD has worked cooperatively with multiple employees of CPES AZ over
  5   the past several months to complete the transition process. CPES AZ has been aware of
  6   the process and its employees have participated in the transition efforts, as it had to be
  7   under the terms of its QVA. At this time, DES/DDD has already: (A) created a transition
  8   roster for the CPES AZ Group Home Members; (B) analyzed the specific care needs of
  9   each Group Home Member affected by CPES AZ’s upcoming transition out of
 10   DES/DDD’s service network; (C) informed each CPES AZ Group Home Member of the
 11   forthcoming CPES AZ transition; (D) conducted group vendor calls, to those eligible to
 12   receive Vendor Calls, to identify Qualified Vendors who are able to meet the specific and
 13   diverse service care needs of the CPES AZ Group Home Members with the consent of
 14   CPES AZ; and (E) coordinated Group Home Member and family meetings with Qualified
 15   Vendors in the DES/DDD service network.
 16               DES/DDD seeks only limited relief so the remaining steps of its Group Home
 17   Member transition process can be completed. Those remaining steps will include: (A)
 18   DES/DDD issuing award letters to Qualified Vendors documenting Group Home
 19   capacity, any required Group Home modifications, and member specific criteria; (B) the
 20   selected Qualified Vendors moving forward to: (i) negotiate acquisition of necessary
 21   personal property and residential lease assets—including those from CPES AZ and only
 22   after negotiating with CPES AZ and obtaining the Court’s approval; (ii) make Group
 23   Home modifications, especially in light of COVID-19; (iii) obtain ADHS licensing for
 24   the group home operations; and (v) obtain and complete requisite DES/DDD on-site
 25   reviews by DES/DDD’s Quality Monitoring Team—all of which is incumbent upon the
 26   selected Qualified Vendors; (C) the DES/DDD Contracts Team verifying completion of


      3903435.1
                                                   25
Case 9:20-bk-10554-DS        Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59           Desc
                             Main Document     Page 26 of 31




  1   all necessary transition requirements and receipt of necessary insurance documentation;
  2   and (D) DES/DDD’s assistance with the Member’s service transition to the new Qualified
  3   Vendor, including: (i) a pre-placement meeting with the Qualified Vendor; (ii) finalizing
  4   the transition date; (iii) ending CPES AZ’s authorizations and commencing the
  5   replacement Qualified Vendor’s new authorizations; and (iv) updating DES/DDD’s
  6   transition roster.
  7   IV.         THE COURT LACKS AUTHORITY TO INTERFERE WITH ARIZONA’S
                  DISCRETE, REASONED, AND VALID EXERCISE OF ITS POLICE AND
  8               REGULATORY POWERS WITH RESPECT TO ITS QVA SYSTEM AND
                  THE TRANSITION OF THE DES/DDD MEMBERS TO QUALIFIED
  9               VENDORS.
 10               The Bankruptcy Code does not grant authority to CPES AZ or the Court to
 11   authorize acts in contravention of those provisions of the Arizona Revised Statutes, the
 12   Arizona Administrative Code, the federal Medicaid statutes, or the Code of Federal
 13   Regulations that are reasonably necessary to protect the health, safety, and welfare of the
 14   DES/DDD Group Home Members.              By enacting 11 U.S.C. § 362(b)(4), Congress
 15   demonstrated an “overriding congressional intent that the Bankruptcy Court should not
 16   interfere with the valid exercise of a state’s police power.” In re Union Golf of Fla., Inc.,
 17   242 B.R. 51, 58 (Bankr. M.D. Fla. 1998) (citation omitted).            It demonstrates “‘a
 18   Congressional deference to states and a policy not to permit the bankruptcy laws to
 19   interfere too greatly with state regulatory or police power proceedings.’” Id. (citation
 20   omitted). Absent clear intent by Congress to place the care and oversight of DES/DDD
 21   members in the hands of the Court, the Court lacks authorization over DES/DDD’s charge
 22   to protect the health, safety, and welfare of DES/DDD members. “[T]he injunctive
 23   powers of the bankruptcy court should not be used to force a licensing agency to prefer
 24   one applicant over the other.” In re D.H. Overmyer Telecasting Co., Inc., 35 B.R. 400,
 25   404 (Bankr. N.D. Ohio 1983). “Any attempt by a licensee or permit holder to use
 26   bankruptcy proceedings to limit the discretion of the regulatory body would be an attempt


      3903435.1
                                                   26
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59            Desc
                               Main Document     Page 27 of 31




  1   to enhance the debtor’s property rights, contrary to the purpose of the Code.” Id. (citation
  2   omitted). Pursuant to A.R.S. § 36-554(A), the Director of the Arizona Department of
  3   Economic Security shall:
  4               1. Be responsible for developing and annually revising a statewide plan and
                  initiating statewide programs and services for persons with developmental
  5               disabilities in locations where the programs and services are necessary,
                  which shall include:
  6
                  ...
  7
                  (c) Residential services, including various community residential settings
  8               [Group Homes], Arizona training program facilities and state operated
                  service centers which provide varying levels of supervision in accordance
  9               with the developmental disability levels of the persons placed at such
                  settings, facilities or centers. The department shall contract with private
 10               profit or nonprofit agencies to provide appropriate residential settings for
                  persons with developmental disabilities which provide for regular assistance
 11               and supervision of such persons and which provide varied developmental
                  disability programs and services on or near the community residential setting
 12               [Group Home].
 13               (d) Resource services, which may include comprehensive evaluation
                  services, information and referral services and outpatient rehabilitation and
 14               social development services. The department in providing developmental
                  disability programs and services shall whenever practicable utilize qualified
 15               private contractors. In selecting private contractors, the department shall
                  utilize those contractors which can clearly demonstrate an ability to perform
 16               such contract in accordance with standards and specifications adopted by
                  the department.
 17
                  2. Establish standards, provide technical assistance, and supervise all
 18               developmental disability programs and services operated by or supported by
                  the department.
 19
                  3. Coordinate the planning and implementation of developmental disability
 20               programs and activities . . . of all state agencies . . .
 21               4. Periodically assess the effectiveness of the quality assurance system as
                  required by 42 Code of Federal Regulations section 434.34 as it pertains to
 22               developmental disabilities programs.

 23               5. License community residential settings [Group Homes] pursuant to this
                  chapter.
 24
                  6. Develop rules establishing a procedure for handling complaints about
 25               community residential settings [Group Homes].

 26               7. Inform in writing every parent or guardian of a client with a developmental


      3903435.1
                                                       27
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59             Desc
                               Main Document     Page 28 of 31




  1               disability residing at or transferring to a community residential setting
                  [Group Home] of the complaint handling procedure.
  2
                  ...
  3
                  9. In conjunction with the division [the DDD], individuals with
  4               developmental disabilities and their families, advocates, community
                  members and service providers, develop, enhance and support environments
  5               that enable individuals with developmental disabilities to achieve and
                  maintain physical well-being, personal and professional satisfaction,
  6               participation as family and community members and safety from abuse and
                  exploitation.
  7
                  10. Do all other things reasonably necessary and proper to carry out the duties
  8               and the provisions of this chapter.
  9               11. Adopt rules regarding procurement procedures similar to those found in
                  title 41, chapter 23. . . .
 10
                  Further, the Director of the Arizona Department of Economic Security may:
 11
                  Make and amend rules from time to time as deemed necessary for the proper
 12               administration of programs and services for the treatment of persons with
                  developmental disabilities, for the admission of persons with developmental
 13               disabilities to the programs and services and to carry out the purposes of this
                  chapter.
 14
      A.R.S. § 36-554(C)(6) (emphasis added).
 15

 16               All of the forgoing provisions, in addition to the specific implementing regulations
 17   and contractual provisions that govern the QVA vendors are designed to protect the
 18   health, safety, and welfare of the DES/DDD Members and satisfy both the pecuniary
 19   purpose and public policy tests under 11 U.S.C. § 362(b)(4).
 20
       V.         DES/DDD IS NOT DISCRIMINATING AGAINST CPES AZ IN
 21               VIOLATION OF 11 U.S.C. § 525(a).

 22               CPES AZ asserts that DES/DDD is in violation of 11 U.S.C. § 525(a). In pertinent

 23   part 11 U.S.C. § 525(a) provides that:

 24               a governmental unit may not deny, revoke, suspend, or refuse to renew a
                  license, permit, charter, franchise, or other similar grant to, condition such
 25               a grant to, discriminate with respect to such a grant against, deny
                  employment to, terminate the employment of, or discriminate with respect
 26               to employment against, a person that is or has been a debtor under this title


      3903435.1
                                                        28
Case 9:20-bk-10554-DS          Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59              Desc
                               Main Document     Page 29 of 31




  1               . . . , solely because such bankrupt or debtor is or has been a debtor under
                  this title . . . , has been insolvent before the commencement of the case
  2               under this title, or during the case but before the debtor is granted or denied
                  a discharge, or has not paid a debt that is dischargeable in the case under
  3               this title . . . . (emphasis added).
  4
      “[S]ection 525(a) is designed to protect persons from discriminatory treatment based
  5
      solely on past financial difficulty.” 3 Collier on Bankruptcy ¶ 525.02 (Richard Levin &
  6
      Henry J. Sommer eds., 16th ed.) (emphasis added). “[I]f there is a reason for the
  7
      governmental action taken that is not based upon prohibited discrimination, then there
  8
      has not been discrimination based solely on one of the prohibited criteria.” Id. See, e.g.,
  9
      Parkview Adventist Med. Ctr. v. United States, 842 F.3d 757 (1st Cir. 2016) (termination
 10
      of Medicare based on closing of inpatient facility, not filing of bankruptcy). In Federal
 11
      Communications Commission v. NextWave Personal Communications Inc., 537 U.S. 293
 12
      (2003), cited by CPES AZ, the Supreme Court found that NextWave’s licenses had been
 13
      revoked solely because of the debtor’s failure to pay a dischargeable debt incurred for
 14
      the purchase of the licenses. The Court rejected the argument that the government’s
 15
      motive in acting could be an additional cause for its actions that negated the nonpayment
 16
      of the debt being the sole cause. The FCC did not deny that the proximate cause for its
 17
      cancellation of the licenses was NextWave’s failure to make the payments that were due.
 18
      Essentially, if the government’s action would not have occurred but for the failure to pay
 19
      the dischargeable debt, the action is prohibited—here, that is not the case. DES/DDD is
 20
      not discriminating against the Debtor solely due to the Debtor’s bankruptcy or insolvency.
 21
      In fact, DES/DDD is not discriminating against the Debtor at all. As previously
 22
      discussed, DES/DDD’s sole interest is securing Qualified Vendor(s) who are screened,
 23
      background-checked,           trained,   experienced,   accountable,    have    the   appropriate
 24
      competencies, staffing levels, are within the DES/DDD provider network, and who have
 25
      been selected by the DES/DDD Member. It is also important to note that DES/DDD is
 26


      3903435.1
                                                        29
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59         Desc
                              Main Document     Page 30 of 31




  1   continuing to pay CPES AZ an enhanced COVID-19 reimbursement rate (above the
  2   published rate schedule), beyond the original August 31, 2020 expiration date in order for
  3   CPES AZ to maintain their existing employees. There is no discriminatory treatment
  4   because CPES AZ desires to leave the DES/DDD system. DES/DDD is simply exercising
  5   its police and regulatory authority to act as a managed care organization to AHCCCS for
  6   the State’s services to developmentally disabled individuals—including vendor
  7   compliance with all legal expectations for the QVA process to ensure DES/DDD fulfills
  8   its obligations to protect the health, safety, and welfare of DES/DDD members. Failure
  9   to do so would not only threaten a violation of multiple aspects of federal and state law,
 10   but equally important puts the safety of DES/DDD members at risk.
 11   VI.         CONCLUSION
 12               CPES AZ’s proposed sale process of its Arizona assets is not only untenable, but
 13   legally impossible, it exposes DES/DDD Members to risks of harm inconsistent with the
 14   federal and state Medicaid law and process that are trying so hard to protect them.
 15   Further, DES/DDD’s proposed actions to transition the Members to Qualified Vendors
 16   are a valid exercise of its police and regulatory powers, exempt from the automatic stay
 17   pursuant to 11 U.S.C. § 362(b)(4). In the alternative, DES/DDD should be granted
 18   limited relief from the automatic stay under 11 U.S.C. § 362(d)(1) because it is imperative
 19   that DES/DDD move expeditiously to take all actions necessary to complete transition of
 20   the DES/DDD Members to Qualified Vendors by enforcing DES/DDD’s QVA process.
 21   Finally, doing so is not adverse to CPES AZ’s bankruptcy estate because CPES AZ will
 22   be able to conduct good faith negotiations for the sale of CPES AZ’s personal property
 23   and real property leases directly with the DES/DDD approved Qualified Vendor(s) who
 24   are ultimately awarded the authorizations to render the residential group home services.
 25   Based on all of the foregoing, DES/DDD respectfully urges that the Court enter an order:
 26               A.    Denying CPES AZ’s Arizona Sale Motion and the relief sought therein;


      3903435.1
                                                     30
Case 9:20-bk-10554-DS         Doc 343 Filed 09/18/20 Entered 09/18/20 20:43:59            Desc
                              Main Document     Page 31 of 31




  1               B.    Granting DES/DDD’s Stay Relief Motion and the limited requested relief;
  2               C.    Confirming that DES/DDD may continue enforcement of its police and
  3   regulatory powers pursuant to 11 U.S.C. § 362(b)(4) including, without limitation,
  4   transitioning the DES/DDD Members to suitable and experienced Qualified Vendors.
  5               D.    In the alternative, terminate all applicable stays and injunctions, including
  6   the automatic stay of 11 U.S.C. § 362 on a limited basis, as to DES/DDD, CPES AZ, and
  7   the CPES AZ’s bankruptcy estate, to permit DES/DDD to complete its Member transition
  8   process to shift the CPES AZ Group Homes Members to suitable and experienced
  9   Qualified Vendors.
 10               E.    Direct that DES/DDD is entitled to enforce all of its available police and
 11   regulatory powers in connection with the CPES AZ Group Homes Members;
 12               F.    Waive the 14-day stay under Rule 4001(a)(3), Fed. R. Bankr. P.; and
 13               G.    Grant DES/DDD such other and further relief as the Court deems just and
 14   proper under the facts and circumstances of these cases.
 15               Respectfully submitted this 18th day of September, 2020.
 16                                               GUST ROSENFELD P.L.C.
 17                                               By: /s/ Séan P. O’Brien - 010540
                                                      Jennifer C. Kalvestran - CA Bar #242157
 18                                                   Séan P. O’Brien - AZ Bar #010540
                                                      Admitted Pro Hac Vice
 19                                                   Robert C. Williams – AZ Bar #033213
                                                      Admitted Pro Hac Vice
 20                                                   Attorneys for Arizona Department of
                                                      Economic Security, Division of
 21                                                   Developmental Disabilities
 22

 23

 24

 25

 26


      3903435.1
                                                      31
